Grant, J.
The parties to this suit were neighbors in the same village. Plaintiff owned a coal stove, and defendant a wood stove. They made an exchange, defendant paying plaintiff two dollars additional. Plaintiff went to defendant's house, and examined the stove, before the contract was made. Defendant agreed to, and did, deliver the stove at plaintiff's house, paid the two dollars, and took away the coal stove. Plaintiff retained the stove several weeks, when, claiming that she had been defrauded, she sought to rescind the contract. She caused a demand to be made for the return of the stove she had sold defendant, who refused to return it. She thereupon brought this action of replevin in justice's court. The defendant prevailed in both the justice's and circuit courts. Plaintiff's evidence tended to show that her stove was worth about 822. The court directed a verdict for the defendant.
The instruction was correct. Plaintiff had not tendered the property back, or offered to return it, or informed defendant that she might go to her house and take it. She had not, therefore, placed, or offered to place, the defendant in statu quo, which it was her clear duty to do *583before she was entitled to tbe return of her own property. A Mr. Flynn went to defendant, at the request of one of plaintiff’s attorneys, told her that he had come there for Mr. Patterson; that he requested him to make a demand ,on her that she return the stove to Mrs. Johnson, — and tendered her the two dollars. Defendant refused to return the stove or to accept the money. This is all the plaintiff did to rescind the sale.
Her counsel seek to bring the case within Sheldon Axle Co. v. Scofield, 85 Mich. 177, where it was held that the law does not require the tender or surrender of worthless property. But the property, in this case, was not worthless. The only statement in the record upon this point is that, .“in a short time after the transaction, plaintiff was informed that the stove left by defendant- was worthless; worth not to exceed three dollars.” This does not establish a case of worthless property.
Judgment affirmed.
The other Justices concurred.